           Case 4:20-cr-01706-JGZ-MSA Document 37 Filed 05/04/21 Page 1 of 2




 1   JON M. SANDS
     Federal Public Defender
 2
     WALTER I. GONÇALVES, JR.
 3   Assistant Federal Public Defender
     State Bar No. 023659
 4   407 W. Congress St., Suite 501
 5   Tucson, AZ 85701
     Telephone: (520) 879-7500
 6   walter_goncalves@fd.org
 7   Attorney for Defendant
                           IN THE UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF ARIZONA
 9

10     United States of America,                               CR20-1706-TUC-JGZ (MSA)
11             Plaintiff,
                                                          MOTION TO CONTINUE PRETRIAL
12             vs.                                              DEADLINE DATES
13     Carlos Victor Passapera Pinott,
                                                                      (Fourth Request)
14             Defendant.
15
             Defendant, Carlos Victor Passapera Pinott, through counsel, requests a 45-day
16
     continuance of the discovery/disclosure/notice/request set for May 4, 2021and pretrial motions
17

18   deadline set for May 18, 2021, based upon:
19
             1. Undersigned counsel needs additional time to prepare this matter for trial or to reach
20              a non-trial disposition agreement with the government.
21           2. The ends of justice served by this continuance outweigh the best interests of the
22              public and the defendant in a speedy trial, and denial of this request to continue will
                result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A), (B)(i).
23

24           3. Assistant United States Attorney Ryan J. Ellersick has been contacted and does not
                oppose this request.
25

26

27

28   ///

                                                     1
     Case 4:20-cr-01706-JGZ-MSA Document 37 Filed 05/04/21 Page 2 of 2




 1           SUBMITTED: May 4, 2020.
 2
                                    JON M. SANDS
 3                                  Federal Public Defender
 4                                  /s/Walter I. Goncalves, Jr.
 5                                  WALTER I GONCALVES, JR.
                                    Assistant Federal Public Defender
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                         2
